Exhibit 10.1

 

FINAL FORM

 

Subscription Agreement

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into as
of July 29, 2020, by and between Healthcare Merger Corp., a Delaware corporation
(the “Company”), and the undersigned (“Subscriber” or “you”). Defined terms used
but not otherwise defined herein shall have the respective meanings ascribed
thereto in the Business Combination Agreement (as defined below).

 

WHEREAS, substantially concurrently with the execution of this Subscription
Agreement, the Company and the other parties named therein are entering into
that certain Agreement and Plan of Merger (as amended, modified, supplemented or
waived from time to time in accordance with its terms, the “Business Combination
Agreement”), pursuant to which, inter alia, the Company will enter into a
business combination transaction with Specialists on Call, Inc., a Delaware
corporation (“Sabre”), on the terms and subject to the conditions set forth
therein (the “Transaction”); and

 

WHEREAS, in connection with the Transaction, Subscriber desires to subscribe for
and purchase from the Company a number of shares of the Company’s Class A common
stock, par value $0.0001 per share, set forth on the signature page hereto (the
“Shares”), for a purchase price of $10.00 per Share, and the Company desires to
issue and sell to Subscriber the Shares in consideration of the payment of the
aggregate applicable purchase price set forth on Subscriber’s signature page
hereto (the “Applicable Purchase Price”) by or on behalf of Subscriber to the
Company prior to the Closing (as defined below) in accordance with Section 3.1
herein, all on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1. Subscription. Subject to the terms and conditions hereof, at the Closing,
Subscriber hereby agrees to subscribe for and purchase, and the Company hereby
agrees to issue and sell to Subscriber (subject to the prior payment by
Subscriber of the Applicable Purchase Price in accordance with the terms
herein), the Shares (such subscription and issuance, the “Subscription”).

 

2. Representations, Warranties and Agreements.

 

2.1 Subscriber’s Representations, Warranties and Agreements. To induce the
Company to issue the Shares to Subscriber, Subscriber hereby represents and
warrants to the Company and acknowledges and agrees with the Company as follows:

 

2.1.1 If Subscriber is not an individual, Subscriber has been duly formed or
incorporated and is validly existing in good standing under the laws of its
jurisdiction of incorporation or formation, with power and authority to enter
into, deliver and perform its obligations under this Subscription Agreement. If
Subscriber is an individual, Subscriber has the authority to enter into, deliver
and perform its obligations under this Subscription Agreement.

 



 

 

 

2.1.2 If Subscriber is not an individual, this Subscription Agreement has been
duly authorized, validly executed and delivered by Subscriber. If Subscriber is
an individual, the signature on this Subscription Agreement is genuine, and
Subscriber has legal competence and capacity to execute the same. This
Subscription Agreement is enforceable against Subscriber in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

 

2.1.3 The execution, delivery and performance by Subscriber of this Subscription
Agreement and the consummation of the transactions contemplated herein do not
and will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any of the property or
assets of Subscriber or, if Subscriber is not an individual, any of its
subsidiaries pursuant to the terms of any indenture, mortgage, deed of trust,
loan agreement, lease, license or other agreement or instrument to which
Subscriber or, if Subscriber is not an individual, any of its subsidiaries is a
party or by which Subscriber or, if Subscriber is not an individual, any of its
subsidiaries is bound or to which any of the property or assets of Subscriber
or, if Subscriber is not an individual, any of its subsidiaries is subject,
which would reasonably be expected to materially affect the ability or legal
authority of Subscriber to comply in all material respects with the terms of
this Subscription Agreement; (ii) if Subscriber is not an individual, result in
any violation of the provisions of the organizational documents of Subscriber or
any of its subsidiaries; or (iii) result in any violation of any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over Subscriber or, if Subscriber is
not an individual, any of its subsidiaries or any of their respective properties
that would reasonably be expected to materially affect the ability or legal
authority of Subscriber to comply in all material respects with this
Subscription Agreement.

 

2.1.4 Subscriber (i) is a “qualified institutional buyer” (as defined in Rule
144A under the Securities Act of 1933, as amended (the “Securities Act”)) or an
“accredited investor” (within the meaning of Rule 501(a) under the Securities
Act) satisfying the applicable requirements set forth on Schedule A, (ii) is
acquiring the Shares only for its own account and not for the account of others,
or if Subscriber is subscribing for the Shares as a fiduciary or agent for one
or more investor accounts, each owner of such account is a “qualified
institutional buyer” (as defined above) and Subscriber has full investment
discretion with respect to each such account, and the full power and authority
to make the acknowledgements, representations, warranties and agreements herein
on behalf of each owner of each such account, and (iii) is not acquiring the
Shares with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act. Subscriber has completed Schedule A
following the signature page hereto and the information contained therein is
accurate and complete. Subscriber is not an entity formed for the specific
purpose of acquiring the Shares.

 



2

 

 

2.1.5 Subscriber understands that the Shares are being offered in a transaction
not involving any public offering within the meaning of the Securities Act and
that the Shares have not been registered under the Securities Act. Subscriber
understands that the Shares may not be resold, transferred, pledged or otherwise
disposed of by Subscriber absent an effective registration statement under the
Securities Act, except (i) to the Company or a subsidiary thereof, (ii) to
non-U.S. persons pursuant to offers and sales that occur solely outside the
United States within the meaning of Regulation S under the Securities Act, or
(iii) pursuant to another applicable exemption from the registration
requirements of the Securities Act, and in each of cases (i) and (iii), in
accordance with any applicable securities laws of the states and other
jurisdictions of the United States, and that any certificates or book-entry
notations representing the Shares shall contain a legend to such effect.
Subscriber acknowledges that the Shares will not be eligible for resale pursuant
to Rule 144A promulgated under the Securities Act. Subscriber understands and
agrees that the Shares will be subject to transfer restrictions and, as a result
of these transfer restrictions, Subscriber may not be able to readily resell the
Shares and may be required to bear the financial risk of an investment in the
Shares for an indefinite period of time. Subscriber understands that it has been
advised to consult legal counsel prior to making any offer, resale, pledge or
transfer of any of the Shares.

 

2.1.6 Subscriber understands and agrees that Subscriber is purchasing the Shares
directly from the Company. Subscriber further acknowledges that there have been
no representations, warranties, covenants or agreements made to Subscriber by
the Company, Sabre or any of their respective officers or directors, expressly
or by implication, other than those representations, warranties, covenants and
agreements of the Company expressly set forth in this Subscription Agreement.

 

2.1.7 As of the date of this Subscription Agreement, Subscriber represents and
warrants that its acquisition and holding of the Shares will not constitute or
result in a non-exempt prohibited transaction under Section 406 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), Section 4975 of
the Internal Revenue Code of 1986, as amended (the “Code”), or any applicable
similar law, to the extent such laws are applicable to Subscriber.

 

2.1.8 In making its decision to purchase the Shares, Subscriber represents that
it has relied solely upon independent investigation made by Subscriber.
Subscriber acknowledges and agrees that Subscriber has received such information
as Subscriber deems necessary in order to make an investment decision with
respect to the Shares, including with respect to the Company and the
Transaction. Subscriber represents and agrees that Subscriber and Subscriber’s
professional advisor(s), if any, have had the full opportunity to ask such
questions, receive such answers and obtain such information as Subscriber and
such Subscriber’s professional advisor(s), if any, have deemed necessary to make
an investment decision with respect to the Shares.

 



3

 

 

2.1.9 Subscriber became aware of this offering of the Shares solely by means of
direct contact between Subscriber and the Company or Credit Suisse Securities
(USA) LLC (the “Placement Agent”). Subscriber and/or its investment manager or
adviser has a pre-existing substantive relationship with the Company or the
Placement Agent, and the Shares were offered to Subscriber solely by direct
contact between Subscriber and the Company or the Placement Agent. Subscriber
did not become aware of this offering of the Shares, nor were the Shares offered
to Subscriber, by any other means. Subscriber acknowledges that the Shares (i)
were not offered by any form of general solicitation or general advertising,
including methods described in Section 502(c) of Regulation D under the
Securities Act and (ii) are not being offered in a manner involving a public
offering under, or in a distribution in violation of, the Securities Act, or any
state securities laws. Subscriber acknowledges that (i) it is not relying upon,
and has not relied upon, any statement, representation or warranty made by any
person or entity (including, without limitation, the Placement Agent or Sabre),
except for the representations and warranties of the Company expressly set forth
in this Subscription Agreement, in making its investment or decision to invest
in the Company, (ii) the Placement Agent and each of its directors, officers,
employees, representatives, and controlling persons have made no independent
investigation with respect to the Company, the Shares, or the accuracy,
completeness, or adequacy of any information supplied to Subscriber by the
Company, and (iii) neither the Placement Agent nor any of its affiliates have
prepared any disclosure or offering document in connection with the offer and
sale of the Shares.

 

2.1.10 Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Shares. Subscriber has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of an investment in the Shares, and Subscriber
has sought such accounting, legal and tax advice as Subscriber has considered
necessary to make an informed investment decision. Subscriber acknowledges that
the Placement Agent has not acted as Subscriber’s financial advisor or fiduciary
in connection with the issuance and purchase of the Shares.

 

2.1.11 Alone, or together with any professional advisor(s), Subscriber
represents and acknowledges that Subscriber has adequately analyzed and fully
considered the risks of an investment in the Shares and determined that the
Shares are a suitable investment for Subscriber and that Subscriber is able at
this time and in the foreseeable future to bear the economic risk of a total
loss of Subscriber’s investment in the Company. Subscriber acknowledges
specifically that a possibility of total loss exists.

 

2.1.12 Subscriber understands and agrees that no federal or state agency has
passed upon or endorsed the merits of the offering of the Shares or made any
findings or determination as to the fairness of an investment in the Shares.

 

2.1.13 Subscriber represents and warrants that Subscriber is not (i) a person or
entity named on the List of Specially Designated Nationals and Blocked Persons
administered by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or in any Executive Order issued by the President of the United States
and administered by OFAC (“OFAC List”), or a person or entity prohibited by any
OFAC sanctions program, (ii) owned or controlled by, or acting on behalf of, a
person that is named on the OFAC List, (iii) organized, incorporated,
established, located, resident or born in, or a citizen, national or the
government, including any political subdivision, agency or instrumentality
thereof, of, Cuba, Iran, North Korea, Syria, the Crimea region of Ukraine or any
other country or territory embargoed or subject to substantial trade
restrictions by the United States, (iv) a Designated National as defined in the
Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (v) a non-U.S. shell
bank or providing banking services indirectly to a non-U.S. shell bank.
Subscriber agrees to use reasonable best efforts to provide law enforcement
agencies, if requested thereby, such records as required by applicable law,
provided that Subscriber is permitted to do so under applicable law. Subscriber
represents that if it is a financial institution subject to the Bank Secrecy Act
(31 U.S.C. Section 5311 et seq.), as amended by the USA PATRIOT Act of 2001, and
its implementing regulations (collectively, the “BSA/PATRIOT Act”), that
Subscriber maintains policies and procedures reasonably designed to comply with
applicable obligations under the BSA/PATRIOT Act. Subscriber also represents
that, to the extent required, it maintains policies and procedures reasonably
designed to ensure compliance with OFAC-administered sanctions programs,
including for the screening of its investors against the OFAC sanctions
programs, including the OFAC List. Subscriber further represents and warrants
that, to the extent required, it maintains policies and procedures reasonably
designed to ensure that the funds held by Subscriber and used to purchase the
Shares were legally derived.

 



4

 

 

2.1.14 If Subscriber is, or is acting (directly or indirectly) on behalf of, an
employee benefit plan that is subject to Title I of ERISA, a plan, individual
retirement account or other arrangement that is subject to Section 4975 of the
Code or an employee benefit plan that is a governmental plan (as defined in
Section 3(32) of ERISA), a church plan (as defined in Section 3(33) of ERISA), a
non-U.S. plan (as described in Section 4(b)(4) of ERISA) or other plan that is
not subject to the foregoing but may be subject to provisions under any other
federal, state, local, non-U.S. or other laws or regulations that are similar to
such provisions of ERISA or the Code (collectively, “Similar Laws”), or an
entity whose underlying assets are considered to include “plan assets” of any
such plan, account or arrangement (each, a “Plan”) subject to the fiduciary or
prohibited transaction provisions of ERISA or Section 4975 of the Code,
Subscriber represents and warrants that (i) none of the Company, Sabre nor any
of their respective employees, representatives or affiliates (the “Transaction
Parties”) has acted as the Plan’s fiduciary, or has been relied on for advice,
with respect to its decision to acquire and hold the Shares, and none of the
Transaction Parties shall at any time be relied upon as the Plan’s fiduciary
with respect to any decision to acquire, continue to hold or transfer the
Shares; (ii) the Subscription complies with the terms of the Plan’s governing
instruments and all applicable requirements of ERISA, the Code and all
applicable Similar Laws; and (iii) to the extent applicable, the decision to
invest in the Shares has been made at the recommendation or direction of an
“independent fiduciary” (“Independent Fiduciary”) within the meaning of U.S.
Code of Federal Regulations 29 C.F.R. Section 2510.3 21(c), as amended from time
to time (the “Fiduciary Rule”) who is (A) independent of the Transaction
Parties; (B) capable of evaluating investment risks independently, both in
general and with respect to particular transactions and investment strategies
(within the meaning of the Fiduciary Rule); (C) a fiduciary (under ERISA and/or
Section 4975 of the Code) with respect to Subscriber’s investment in the Shares
and is responsible for exercising independent judgment in evaluating the
investment in the Shares; and (D) aware of and acknowledges that (I) none of the
Transaction Parties is undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with Subscriber’s investment
in the Shares, and (II) the Transaction Parties have a financial interest in
Subscriber’s investment in the Shares on account of the fees and other
remuneration they expect to receive in connection with the Subscription and the
Transaction.

  

2.1.15 Except as expressly disclosed in a Schedule 13D or Schedule 13G (or
amendments thereto) with respect to the beneficial ownership of the Company’s
Class A common stock at any time or from time to time, Subscriber is not a
member of a “group” (within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or any successor
provision) holding or acquiring more than five percent (5%) of the Company’s
outstanding Class A common stock, including any group acting for the purpose of
acquiring, holding or disposing of equity securities of the Company (within the
meaning of Rule 13d-5(b)(1) under the Exchange Act); provided that Subscriber
makes no representation with respect to whether Subscriber, together solely with
its affiliates, would constitute a “group” for the purposes of this Section
2.1.15.

 



5

 

 

2.1.16 At the time of funding the Applicable Purchase Price prior to the
Closing, Subscriber will have sufficient funds to pay the Applicable Purchase
Price pursuant to Section 3.1.

 

2.1.17 To the extent Subscriber is one of the covered persons identified in Rule
506(d)(1), Subscriber represents that no disqualifying event described in Rule
506(d)(1)(i-viii) of the Securities Act (a “Disqualification Event”) is
applicable to Subscriber or any of its Rule 506(d) Related Parties (as defined
below), except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable. Subscriber hereby agrees that it
shall notify the Company promptly in writing in the event a Disqualification
Event becomes applicable to Subscriber or any of its Rule 506(d) Related
Parties, except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable. For purposes of this Section
2.1.18, “Rule 506(d) Related Party” shall mean a person or entity that is a
beneficial owner of Subscriber’s securities for purposes of Rule 506(d) of the
Securities Act.

 

2.1.18 Subscriber agrees that, from the date of this Subscription Agreement,
none of Subscriber, its controlled affiliates, or any person or entity acting on
behalf of Subscriber or any of its controlled affiliates or pursuant to any
understanding with Subscriber or any of its controlled affiliates will engage in
any Short Sales with respect to securities of the Company prior to the Closing.
For the purposes hereof, “Short Sales” shall include, without limitation, all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, and all types of direct and indirect stock pledges (other than
pledges in the ordinary course of business as part of prime brokerage
arrangements), forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), including through non-U.S.
broker dealers or foreign regulated brokers.

 

2.2 Company’s Representations, Warranties and Agreements. To induce Subscriber
to purchase the Shares, the Company hereby represents and warrants to Subscriber
and agrees with Subscriber as follows:

 

2.2.1 The Company has been duly incorporated and is validly existing as a
corporation in good standing under the Delaware General Corporation Law
(“DGCL”), with corporate power and authority to own, lease and operate its
properties and conduct its business as presently conducted and to enter into,
deliver and perform its obligations under this Subscription Agreement.

 

2.2.2 When issued and delivered to Subscriber against full payment for the
Shares in accordance with the terms of this Subscription Agreement and
registered with the Company’s transfer agent, the Shares will be duly
authorized, validly issued, fully paid and non-assessable and will not have been
issued in violation of or subject to any preemptive or similar rights created
under the Company’s amended and restated certificate of incorporation or under
the DGCL.

 



6

 

 

2.2.3 This Subscription Agreement has been duly authorized, executed and
delivered by the Company and is enforceable against it in accordance with its
terms, except as may be limited or otherwise affected by (i) bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
relating to or affecting the rights of creditors generally, and (ii) principles
of equity, whether considered at law or equity.

 

2.2.4 The execution, delivery and performance of this Subscription Agreement
(including compliance by the Company with all of the provisions hereof),
issuance and sale of the Shares and the consummation of the certain other
transactions contemplated herein will not (i) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property or assets of the Company pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, lease, license
or other agreement or instrument to which the Company is a party or by which the
Company is bound or to which any of the property or assets of the Company is
subject, which would reasonably be expected to have a material adverse effect on
the business, properties, financial condition, stockholders’ equity or results
of operations of the Company (a “Material Adverse Effect”) or materially affect
the validity of the Shares or the legal authority of the Company to comply in
all material respects with the terms of this Subscription Agreement; (ii) result
in any violation of the provisions of the organizational documents of the
Company; or (iii) result in any violation of any statute or any judgment, order,
rule or regulation of any court or governmental agency or body, domestic or
foreign, having jurisdiction over the Company or any of its properties that
would reasonably be expected to have a Material Adverse Effect or materially
affect the validity of the Shares or the legal authority of the Company to
comply in all material respects with this Subscription Agreement.

 

2.2.5 Neither the Company, nor any person acting on its behalf has, directly or
indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security, under circumstances that would adversely affect
reliance by the Company on Section 4(a)(2) of the Securities Act for the
exemption from registration for the transactions contemplated hereby or would
require registration of the Shares under the Securities Act.

 

2.2.6 Neither the Company nor any person acting on its behalf has conducted any
general solicitation or general advertising (as those terms are used in
Regulation D of the Securities Act) in connection with the offer or sale of any
of the Shares.

 

2.2.7 Assuming the accuracy of Subscriber’s representations and warranties set
forth in Section 2.1, no registration under the Securities Act is required for
the offer and sale of the Shares by the Company to Subscriber in the manner
contemplated by this Subscription Agreement.

  

2.2.8 The Company has provided Subscriber an opportunity to ask questions
regarding the Company and made available to Subscriber all the information
reasonably available to the Company that Subscriber has requested for deciding
whether to acquire the Shares.

 



7

 

 

2.2.9 No Disqualification Event is applicable to the Company or, to the
Company’s knowledge, any Company Covered Person (as defined below), except for a
Disqualification Event as to which Rule 506(d)(2)(ii-iv) or (d)(3) of the
Securities Act is applicable. The Company has complied, to the extent
applicable, with any disclosure obligations under Rule 506(e) under the
Securities Act. “Company Covered Person” means, with respect to the Company as
an “issuer” for purposes of Rule 506 of the Securities Act, any Person listed in
the first paragraph of Rule 506(d)(1) of the Securities Act.

 

2.2.10 The Shares shall contain a legend to the effect that they may not be
resold, transferred, pledged or otherwise disposed of by Subscriber absent an
effective registration statement under the Securities Act, except (i) to the
Company or a subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and
sales that occur solely outside the United States within the meaning of
Regulation S under the Securities Act, or (iii) pursuant to another applicable
exemption from the registration requirements of the Securities Act.

 

2.2.11 As of the date hereof, there are no pending or, to the knowledge of the
Company, threatened, actions, which, if determined adversely, would,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Company to enter into and perform its
obligations under this Subscription Agreement. As of the date hereof, there is
no unsatisfied judgment or any open injunction binding upon the Company which
would, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of the Company to enter into and perform
its obligations under this Subscription Agreement.

 

2.2.12 Concurrently with the execution and delivery of this Subscription
Agreement, the Company is entering into subscription agreements (the “Other
Subscription Agreements”) with certain other “qualified institutional buyers”
(as defined in Rule 144A under the Securities Act) or “accredited investors”
(within the meaning of Rule 501(a) under the Securities Act) (the “Other
Subscribers”), pursuant to which such Other Subscribers are agreeing to
subscribe for and purchase from the Company, and pursuant to which the Company
is agreeing to issue and sell to such Other Subscribers, on the Closing Date,
shares of the Company’s Class A common stock for a purchase price of $10.00 per
share. No Other Subscription Agreement or any other agreement obligates the
Company to issue and sell shares of the Company’s Class A common stock or other
equity securities or securities convertible into or exercisable for the
Company’s Class A common stock or other equity securities for a purchase price
of less than $10.00 per share or with conditions to the obligations of such
counterparty that are otherwise materially more favorable to such counterparty
than the applicable conditions of this Subscription Agreement are to Subscriber.
In the event that, following the date hereof, the Company enters into additional
subscription agreements to issue and sell shares of the Company’s Class A common
stock or other equity securities or securities convertible into or exercisable
for the Company’s Class A common stock or other equity securities on or prior to
the Closing Date, the purchase price for such shares shall not be lower than
$10.00 per share, and the conditions to the obligations of the counterparty to
purchase such shares shall not be materially more favorable to such counterparty
than the applicable conditions of this Subscription Agreement are to Subscriber,
in each case without the Company giving the benefit of such changes to
Subscriber hereunder.

 



8

 

 

3. Settlement Date and Delivery.

 

3.1 Closing. The closing of the Subscription contemplated hereby (the “Closing”)
shall occur on the date of, and immediately prior to, the consummation of the
Transaction. Not less than three (3) Business Days prior to the anticipated
closing date of the Transaction (the “Closing Date”), the Company shall provide
written notice to Subscriber (the “Funding Notice”) of the anticipated Closing
Date, the Applicable Purchase Price for the Shares and instructions for wiring
the Applicable Purchase Price for the Shares. For the purposes hereof, “Business
Day” means a day, other than Saturday, Sunday or such other day on which
commercial banks in New York, New York are authorized or required by applicable
laws to close. No later than 5:00 PM EST on the date that is two (2) Business
Days prior to the anticipated Closing Date (and, in any event, no more than one
(1) Business Day following the Company’s provision of the Funding Notice
pursuant to this Section 3.1), Subscriber shall deliver to the Company the
Applicable Purchase Price for the Shares by wire transfer of United States
dollars in immediately available funds to the account specified by the Company
in the Funding Notice, such funds to be held by the Company in escrow until the
Closing. At the Closing, upon satisfaction (or, if applicable, waiver) of the
conditions set forth in this Section 3, the Company shall deliver to Subscriber
the Shares in book-entry form, in the name of Subscriber (or its nominee in
accordance with its delivery instructions) or to a custodian designated by
Subscriber, as applicable. In the event the closing of the Business Combination
does not occur on the Closing Date, the Company shall promptly (but not later
than two (2) Business Days thereafter) return the Applicable Purchase Price to
Subscriber.

 

3.2 Conditions to Closing of the Company. The Company’s obligations to sell and
issue the Shares at the Closing are subject to the fulfillment or (to the extent
permitted by applicable law) written waiver, on or prior to the Closing Date, of
the following conditions:

 

3.2.1 Representations and Warranties Correct; Agreements Performed. The
representations and warranties made by Subscriber in Section 2.1 shall be true
and correct in all material respects when made (other than representations and
warranties that are qualified as to materiality or Subscriber Material Adverse
Effect, which representations and warranties shall be true and correct in all
respects), and shall be true and correct in all material respects on and as of
the Closing Date (unless they specifically speak as of another date in which
case they shall be true and correct in all material respects as of such date)
(other than representations and warranties that are qualified as to materiality
or Subscriber Material Adverse Effect, which representations and warranties
shall be true in all respects) with the same force and effect as if they had
been made on and as of said date, but in each case without giving effect to the
consummation of the Transaction. All obligations, covenants and agreements of
Subscriber required to be performed by them at or prior to the Closing Date
shall have been performed in all material respects.

 

3.2.2 Closing of the Transaction. All conditions precedent to the Company’s
obligations to consummate, or cause to be consummated, the Transaction set forth
in the Business Combination Agreement shall have been satisfied or waived (other
than those conditions that may only be satisfied at the consummation of the
Transaction, but subject to satisfaction or waiver of such conditions as of the
consummation of the Transaction).

  

3.2.3 Legality. There shall not be in force any order, judgment, injunction,
decree, writ, stipulation or determination, in each case, entered by or with any
governmental authority, statute, rule or regulation preventing or prohibiting
the consummation of the Transaction or the Subscription.

 



9

 

 

3.3 Conditions to Closing of Subscriber. Subscriber’s obligation to purchase the
Shares at the Closing is subject to the fulfillment or (to the extent permitted
by applicable law) written waiver, on or prior to the Closing Date, of each of
the following conditions:

 

3.3.1 Representations and Warranties Correct; Agreements Performed. The
representations and warranties made by the Company in Section 2.2 shall be true
and correct in all material respects when made (other than the representations
and warranties in Section 2.2.12 and the representations and warranties that are
qualified as to materiality or Material Adverse Effect, which representations
and warranties shall be true and correct in all respects), and shall be true and
correct in all material respects on and as of the Closing Date (unless they
specifically speak as of another date in which case they shall be true and
correct in all material respects as of such date) (other than the
representations and warranties in Section 2.2.12 and the representations and
warranties that are qualified as to materiality or Material Adverse Effect,
which representations and warranties shall be true and correct in all respects)
with the same force and effect as if they had been made on and as of said date,
but in each case without giving effect to consummation of the Transaction. All
obligations, covenants and agreements of the Company required to be performed by
it at or prior to the Closing Date shall have been performed in all material
respects.

 

3.3.2 Closing of the Transaction. All conditions precedent to the consummation
of the Transaction set forth in the Business Combination Agreement shall have
been satisfied or waived by the party entitled to the benefit thereof under the
Business Combination Agreement (other than those conditions that may only be
satisfied at the consummation of the Transaction, but subject to satisfaction or
waiver by such party of such conditions as of the consummation of the
Transaction).

 

3.3.3 Legality. There shall not be in force any order, judgment, injunction,
decree, writ, stipulation, determination, in each case, entered by or with any
governmental authority, statute, rule or regulation preventing or prohibiting
the consummation of the Transaction or the Subscription.

 

3.3.4 Modifications; Waivers. No amendment, modification or waiver of the
Business Combination Agreement shall have occurred that would reasonably be
expected to materially and adversely affect the economic benefits that
Subscriber or the Company would reasonably expect to receive under this
Subscription Agreement; provided, that the foregoing condition shall not apply
with respect to any amendment, modification or waiver of Section 8.2(h) of the
Business Combination Agreement (or the effects thereof).

  

3.3.5 Material Adverse Effect. No Company Material Adverse Effect or Parent
Material Adverse Effect (each as defined in the Business Combination Agreement)
shall have occurred between the date hereof and the Closing Date and be
continuing.

 

3.3.6 Nasdaq Listing. The shares of the Company’s Class A common stock to be
issued in connection with the closing of the Transaction shall be conditionally
approved for listing upon such closing on the Nasdaq Stock Markets subject to
any requirement to have a sufficient number of round lot holders of the
Company’s Class A common stock.

 



10

 

 

4. Registration Statement.

 

4.1 The Company agrees that, within thirty (30) calendar days after the
consummation of the Transaction (the “Filing Date”), the Company will file with
the SEC (at the Company’s sole cost and expense) a registration statement
registering the resale of the Shares (the “Registration Statement”), and the
Company shall use its commercially reasonable efforts to have the Registration
Statement declared effective as soon as practicable after the filing thereof,
but no later than the earlier of (i) the 90th calendar day (or 120th calendar
day if the SEC notifies the Company that it will “review” the Registration
Statement) following the Closing and (ii) the 10th Business Day after the date
the Company is notified (orally or in writing, whichever is earlier) by the SEC
that the Registration Statement will not be “reviewed” or will not be subject to
further review (such earlier date, the “Effectiveness Date”); provided, however,
that the Company’s obligations to include the Shares in the Registration
Statement are contingent upon Subscriber furnishing in writing to the Company
such information regarding Subscriber, the securities of the Company held by
Subscriber and the intended method of disposition of the Shares as shall be
reasonably requested by the Company to effect the registration of the Shares,
and Subscriber shall execute such documents in connection with such registration
as the Company may reasonably request that are customary of a selling
stockholder in similar situations, including providing that the Company shall be
entitled, in accordance with Section 4.3, to postpone and suspend the
effectiveness or use of the Registration Statement. For purposes of
clarification, any failure by the Company to file the Registration Statement by
the Filing Date or to effect such Registration Statement by the Effectiveness
Date shall not otherwise relieve the Company of its obligations to file or
effect the Registration Statement as set forth above in this Section 4.

 

4.2 In the case of the registration effected by the Company pursuant to this
Subscription Agreement, the Company shall, upon reasonable request, inform
Subscriber as to the status of such registration. At its expense the Company
shall:

 

4.2.1 except for such times as the Company is permitted hereunder to suspend the
use of the prospectus forming part of a Registration Statement, use its
commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Company determines to obtain, continuously effective with respect to Subscriber,
and to keep the applicable Registration Statement or any subsequent shelf
registration statement free of any material misstatements or omissions, until
the earlier of the following: (i) Subscriber ceases to hold any Shares, (ii) the
date all Shares held by Subscriber may be sold without restriction under Rule
144, including without limitation, any volume and manner of sale restrictions
which may be applicable to affiliates under Rule 144 and without the requirement
for the Company to be in compliance with the current public information required
under Rule 144(c)(1) (or Rule 144(i)(2), if applicable), and (iii) two (2) years
from the Effectiveness Date of the Registration Statement;

 



11

 

 

4.2.2 advise Subscriber within five (5) Business Days:

 

(a) when a Registration Statement or any post-effective amendment thereto has
become effective;

 

(b) of the issuance by the SEC of any stop order suspending the effectiveness of
any Registration Statement or the initiation of any proceedings for such
purpose;

 

(c) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Shares included therein for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

 

(d) subject to the provisions in this Subscription Agreement, of the occurrence
of any event that requires the making of any changes in any Registration
Statement or prospectus so that, as of such date, the statements therein are not
misleading and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading; provided, however, that notwithstanding anything to the contrary set
forth herein, the Company shall not, when so advising Subscriber of such events,
provide Subscriber with any material, nonpublic information regarding the
Company other than to the extent that providing notice to Subscriber of the
occurrence of the events listed in (a) through (d) constitutes material,
nonpublic information regarding the Company;

 

4.2.3 use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;

 

4.2.4 upon the occurrence of any event contemplated in Section 4.2.2(d), except
for such times as the Company is permitted hereunder to suspend, and has
suspended, the use of a prospectus forming part of a Registration Statement, use
its commercially reasonable efforts to as soon as reasonably practicable prepare
a post-effective amendment to such Registration Statement or a supplement to the
related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the Shares included therein, such prospectus will not
include any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and

 

4.2.5 use its commercially reasonable efforts to cause all Shares to be listed
on each securities exchange or market, if any, on which the Company’s Class A
common stock is then listed.

 



12

 

 

4.3 Notwithstanding anything to the contrary in this Subscription Agreement, the
Company shall be entitled to delay or postpone the effectiveness of the
Registration Statement, and from time to time to require Subscriber not to sell
under the Registration Statement or to suspend the effectiveness thereof, if the
negotiation or consummation of a transaction by the Company or its subsidiaries
is pending or an event has occurred, which negotiation, consummation or event
the Company’s board of directors reasonably believes, upon the advice of legal
counsel, would require additional disclosure by the Company in the Registration
Statement of material information that the Company has a bona fide business
purpose for keeping confidential and the non-disclosure of which in the
Registration Statement would be expected, in the reasonable determination of the
Company’s board of directors, upon the advice of legal counsel, to cause the
Registration Statement to fail to comply with applicable disclosure requirements
(each such circumstance, a “Suspension Event”); provided, however, that the
Company may not delay or suspend the Registration Statement on more than three
occasions or for more than sixty (60) consecutive calendar days, or more than
one hundred and twenty (120) total calendar days, in each case during any twelve
(12)-month period. Upon receipt of any written notice from the Company of the
happening of any Suspension Event during the period that the Registration
Statement is effective or if as a result of a Suspension Event the Registration
Statement or related prospectus contains any untrue statement of a material fact
or omits to state any material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made (in the case of the prospectus) not misleading, Subscriber agrees that
(i) it will immediately discontinue offers and sales of the Shares under the
Registration Statement (excluding, for the avoidance of doubt, sales conducted
pursuant to Rule 144) until Subscriber receives copies of a supplemental or
amended prospectus (which the Company agrees to promptly prepare) that corrects
the misstatement(s) or omission(s) referred to above and receives notice that
any post-effective amendment has become effective or unless otherwise notified
by the Company that it may resume such offers and sales, and (ii) it will
maintain the confidentiality of any information included in such written notice
delivered by the Company unless otherwise required by law or subpoena. If so
directed by the Company, Subscriber will deliver to the Company or, in
Subscriber’s sole discretion destroy, all copies of the prospectus covering the
Shares in Subscriber’s possession; provided, however, that this obligation to
deliver or destroy all copies of the prospectus covering the Shares shall not
apply (i) to the extent Subscriber is required to retain a copy of such
prospectus (a) in order to comply with applicable legal, regulatory,
self-regulatory or professional requirements or (b) in accordance with a bona
fide pre-existing document retention policy or (ii) to copies stored
electronically on archival servers as a result of automatic data back-up.

 

5. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earlier to occur of (i) such date and time as the
Business Combination Agreement is validly terminated in accordance with its
terms, (ii) upon the mutual written agreement of each of the parties hereto to
terminate this Subscription Agreement or (iii) February 5, 2021; provided, that
nothing herein will relieve any party from liability for any willful breach
hereof prior to the time of termination, and each party will be entitled to any
remedies at law or in equity to recover losses, liabilities or damages arising
from such breach. The Company shall notify Subscriber of the termination of the
Business Combination Agreement promptly after the termination of such agreement.

 



13

 

 

6. Miscellaneous.

 

6.1 Further Assurances; Reliance; Additional Information.

 

6.1.1 Each of Subscriber and the Company shall take, or cause to be taken, all
actions and do, or cause to be done, all things necessary, proper or advisable
to consummate the transactions contemplated by this Subscription Agreement on
the terms and conditions described herein.

  

6.1.2 Subscriber acknowledges that the Company, Sabre and others (including the
Placement Agent) will rely on the acknowledgments, understandings, agreements,
representations and warranties made by Subscriber contained in this Subscription
Agreement. Prior to the Closing, Subscriber agrees to promptly notify the
Company and Sabre if any of the acknowledgments, understandings, agreements,
representations and warranties set forth herein are no longer accurate in all
material respects. Each of Subscriber, the Company, Sabre and the Placement
Agent is entitled to rely upon this Subscription Agreement and is irrevocably
authorized to produce this Subscription Agreement or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.

 

6.1.3 The Company may request from Subscriber such additional information as the
Company may deem necessary to evaluate the eligibility of Subscriber to acquire
the Shares, and Subscriber shall provide such information as may be reasonably
requested, in each case to the extent within Subscriber’s possession and control
or otherwise readily available to Subscriber.

 

6.2 Expenses. Each of the parties hereto shall pay all of its own expenses in
connection with this Subscription Agreement and the transactions contemplated
herein.

 

6.3 Notices. Any notice or communication required or permitted hereunder shall
be in writing and either delivered personally, emailed or sent by overnight mail
via a reputable overnight carrier, or sent by certified or registered mail,
postage prepaid, and shall be deemed to be given and received (i) when so
delivered personally, (ii) when sent, with no mail undeliverable or other
rejection notice, if sent by email, or (iii) three (3) Business Days after the
date of mailing to the address below or to such other address or addresses as
such person may hereafter designate by notice given hereunder:

 

(i) if to Subscriber, to such address or addresses set forth on the signature
page hereto;

 

(ii) if to the Company, to:

  

Healthcare Merger Corp.

623 Fifth Avenue, 14th Floor

New York, NY 10022

Attention: Dennis Conroy

Telephone: (646) 975-6581

Email: conroy@mtspartners.com

  

with a required copy (which copy shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Michael J. Aiello

Email: michael.aiello@weil.com

  

and

 



14

 

 

Specialists on Call, Inc.

1768 Business Center Dr. Ste 100

Reston, VA 20190

Attention: Paul Ricci, Chief Executive Officer

Email: pricci@soctelemed.com

  

with a required copy (which copy shall not constitute notice) to:

  

Orrick, Herrington & Sutcliffe LLP

1000 Marsh Road

Menlo Park, CA 94025

Attention: Peter Lamb; Hari Raman

Email: plamb@orrick.com; hraman@orrick.com

  

6.4 Entire Agreement. This Subscription Agreement constitutes the entire
agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof. This Subscription Agreement shall not
confer rights or remedies upon any person other than the parties hereto and
their respective successors and permitted assigns.

 

6.5 Modifications and Amendments. This Subscription Agreement may not be
amended, modified, supplemented or waived except by an instrument in writing,
signed by the party against whom enforcement of such amendment, modification,
supplement or waiver is sought.

 

6.6 Assignment. Neither this Subscription Agreement nor any rights, interests or
obligations that may accrue to Subscriber hereunder (other than the Shares, if
any, acquired hereunder) may be transferred or assigned without the written
consent of the Company, and then only in accordance with this Subscription
Agreement.

 

6.7 Benefit. This Subscription Agreement shall be binding upon, and inure to the
benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns, and the agreements,
representations, warranties, covenants and acknowledgments contained herein
shall be deemed to be made by, and be binding upon, such heirs, executors,
administrators, successors, legal representatives and permitted assigns. Except
as otherwise provided herein, this Subscription Agreement shall not confer
rights or remedies upon any person other than the parties hereto and their
respective successors and permitted assigns.

 

6.8 Governing Law. This Subscription Agreement, and any claim or cause of action
hereunder based upon, arising out of or related to this Subscription Agreement
(whether based on law, in equity, in contract, in tort or any other theory) or
the negotiation, execution, performance or enforcement of this Subscription
Agreement, shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the principles of conflicts of law
thereof.

 



15

 

 

6.9 Consent to Jurisdiction; Waiver of Jury Trial. Each of the parties
irrevocably consents to the exclusive jurisdiction and venue of the Court of
Chancery of the State of Delaware; provided, that if the Court of Chancery of
Delaware declines jurisdiction or if subject matter jurisdiction over the matter
that is the subject of the legal proceeding is vested exclusively in the U.S.
federal courts, such legal proceeding shall be heard in, and each of the parties
irrevocably consents to the exclusive jurisdiction and venue of, the U.S.
District Court for the District of Delaware; provided, further, that if the U.S.
District Court for the District of Delaware declines jurisdiction or if subject
matter jurisdiction over the matter that is the subject of the legal proceeding
is vested exclusively in the Delaware state courts, such legal proceeding shall
be heard in, and each of the parties irrevocably consents to the exclusive
jurisdiction and venue of, the Delaware state courts located in Wilmington,
Delaware (together with the U.S. District Court for the District of Delaware and
the Court of Chancery of the State of Delaware, the “Chosen Courts”), in
connection with any matter based upon or arising out of this Subscription
Agreement. Each party hereto hereby waives, and shall not assert as a defense in
any legal dispute, that (i) such person is not personally subject to the
jurisdiction of the Chosen Courts for any reason, (ii) such legal proceeding may
not be brought or is not maintainable in the Chosen Courts, (iii) such person’s
property is exempt or immune from execution, (iv) such legal proceeding is
brought in an inconvenient forum, or (v) the venue of such legal proceeding is
improper. Each party hereto hereby agrees not to commence or prosecute any such
action, claim, cause of action or suit other than before the Chosen Courts, nor
to make any motion or take any other action seeking or intending to cause the
transfer or removal of any such action, claim, cause of action or suit to any
court other than the Chosen Courts, whether on the grounds of inconvenient forum
or otherwise. Each party hereto hereby consents to service of process in any
such proceeding in any manner permitted by the laws of the State of Delaware,
further consents to service of process by nationally recognized overnight
courier service guaranteeing overnight delivery, or by registered or certified
mail, return receipt requested, at its address specified pursuant to Section
6.3, and waives and covenants not to assert or plead any objection which they
might otherwise have to such manner of service of process. Notwithstanding the
foregoing in this Section 6.9, a party hereto may commence any action, claim,
cause of action or suit in a court other than the Chosen Courts solely for the
purpose of enforcing an order or judgment issued by the Chosen Courts. TO THE
EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH OF THE
PARTIES WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS
ASSERTED IN ANY LEGAL DISPUTE RELATING TO THIS SUBSCRIPTION AGREEMENT, WHETHER
NOW EXISTING OR HEREAFTER ARISING. IF THE SUBJECT MATTER OF ANY SUCH LEGAL
DISPUTE IS ONE IN WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, NO PARTY SHALL
ASSERT IN SUCH LEGAL DISPUTE A NONCOMPULSORY COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS SUBSCRIPTION AGREEMENT AND EACH OTHER DOCUMENT EXECUTED IN
CONNECTION WITH THE TRANSACTION, AND THE CONSUMMATION THEREOF. FURTHERMORE, NO
PARTY SHALL SEEK TO CONSOLIDATE ANY SUCH LEGAL DISPUTE WITH A SEPARATE ACTION OR
OTHER LEGAL PROCEEDING IN WHICH A JURY TRIAL CANNOT BE WAIVED.

 

6.10 Severability. If any provision of this Subscription Agreement shall be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions of this Subscription Agreement shall not in any way be
affected or impaired thereby and shall continue in full force and effect.

 



16

 

 

6.11 No Waiver of Rights, Powers and Remedies. No failure or delay by a party
hereto in exercising any right, power or remedy under this Subscription
Agreement, and no course of dealing between the parties hereto, shall operate as
a waiver of any such right, power or remedy of such party. No single or partial
exercise of any right, power or remedy under this Subscription Agreement by a
party hereto, nor any abandonment or discontinuance of steps to enforce any such
right, power or remedy, shall preclude such party from any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
The election of any remedy by a party hereto shall not constitute a waiver of
the right of such party to pursue other available remedies. No notice to or
demand on a party not expressly required under this Subscription Agreement shall
entitle the party receiving such notice or demand to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the party giving such notice or demand to any other or further action in any
circumstances without such notice or demand.

 

6.12 Specific Performance. The parties hereto agree that each of the parties
would suffer irreparable damage if this Subscription Agreement was not performed
or the Closing is not consummated in accordance with its specific terms, or this
Subscription Agreement was otherwise breached, and that money damages or other
legal remedies would not be an adequate remedy for any such damage. It is
accordingly agreed that each of the parties hereto shall be entitled to
equitable relief, including in the form of an injunction or injunctions, to
prevent breaches or threatened breaches of this Subscription Agreement and to
enforce specifically the terms and provisions of this Subscription Agreement in
an appropriate court of competent jurisdiction as set forth in Section 6.9, this
being in addition to any other remedy to which any party hereto is entitled at
law, in equity, in contract, in tort or otherwise, including money damages.  The
right to specific enforcement shall include the right of the Company to cause
Subscriber to cause the transactions contemplated hereby to be consummated on
the terms and subject to the conditions and limitations set forth in this
Subscription Agreement. The parties hereto further agree (i) to waive any
requirement for the security or posting of any bond in connection with any such
equitable remedy, (ii) not to assert that a remedy of specific enforcement
pursuant to this Section 6.12 is unenforceable, invalid, contrary to applicable
law or inequitable for any reason, and (iii) to waive any defenses in any action
for specific performance, including the defense that a remedy at law would be
adequate. The parties acknowledge and agree that this Section 6.12 is an
integral part of the transactions contemplated hereby and without that right,
the parties hereto would not have entered into this Subscription Agreement.

 

6.13 Survival of Representations and Warranties. All representations and
warranties made by the parties hereto in this Subscription Agreement shall
survive the Closing. For the avoidance of doubt, if for any reason the Closing
does not occur prior to the consummation of the Transaction, all
representations, warranties, covenants and agreements of the parties hereto as
set forth herein shall survive the consummation of the Transaction and remain in
full force and effect.

 

6.14 No Broker or Finder. Except with respect to the Placement Agent (which has
been engaged by the Company in connection with this Subscription), each of the
parties hereto represents and warrants to the other that no broker, finder or
other financial consultant has acted on its behalf in connection with this
Subscription Agreement or the transactions contemplated hereby in such a way as
to create any liability on the other party hereto. Each of the parties hereto
agrees to indemnify and save the other party hereto harmless from any claim or
demand for commission or other compensation by any broker, finder, financial
consultant or similar agent claiming to have been employed by or on behalf of
such party and to bear the cost of legal expenses incurred in defending against
any such claim.

 



17

 

 

6.15 Headings and Captions. The headings and captions of the various
subdivisions of this Subscription Agreement are for convenience of reference
only and shall in no way modify or affect the meaning or construction of any of
the terms or provisions hereof.

 

6.16 Counterparts. This Subscription Agreement may be executed in one or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or any other form of electronic delivery,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

 

6.17 Construction. The words “include,” “includes,” and “including” will be
deemed to be followed by “without limitation.” Pronouns in masculine, feminine,
and neuter genders will be construed to include any other gender, and words in
the singular form will be construed to include the plural and vice versa, unless
the context otherwise requires. The words “this Subscription Agreement,”
“herein,” “hereof,” “hereby,” “hereunder,” and words of similar import refer to
this Subscription Agreement as a whole and not to any particular subdivision
unless expressly so limited. The parties hereto intend that each representation,
warranty, and covenant contained herein will have independent significance. If
any party hereto has breached any representation, warranty, or covenant
contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which such party hereto has
not breached will not detract from or mitigate the fact that such party hereto
is in breach of the first representation, warranty, or covenant.

 

6.18 Mutual Drafting. This Subscription Agreement is the joint product of
Subscriber and the Company and each provision hereof has been subject to the
mutual consultation, negotiation and agreement of such parties and shall not be
construed for or against any party hereto.

 

7. Consent to Disclosure. The Company shall not publicly disclose the name of
Subscriber or any affiliate or investment adviser of Subscriber, or include the
name of Subscriber or any affiliate or investment adviser of Subscriber in any
press release or in any filing with the Securities and Exchange Commission or
any regulatory agency or trading market, without the prior written consent
(including by e-mail) of Subscriber, except as required by the federal
securities laws, rules or regulations and to the extent such disclosure is
required by other laws, rules or regulations, at the request of the staff of the
Securities and Exchange Commission or regulatory agency or under regulations of
the Nasdaq Stock Markets, in which case the Company shall provide Subscriber
with prior written notice (including by e-mail) of such permitted disclosure,
and shall reasonably consult with Subscriber regarding such disclosure.

 



18

 

 

8. Trust Account Waiver. Reference is made to the final prospectus of the
Company, dated as of December 12, 2019 and filed with the SEC (File Nos.
333-235253 and 333-235484) on December 16, 2019 (the “Prospectus”). Subscriber
represents and warrants that it has read the Prospectus and understands that the
Company has established a trust account (the “Trust Account”) containing the
proceeds of its initial public offering (the “IPO”) and the overallotment shares
acquired by its underwriters and from certain private placements occurring
simultaneously with the IPO (including interest accrued from time to time
thereon) for the benefit of the Company’s public stockholders (including
overallotment shares acquired by the Company’s underwriters, the “Public
Stockholders”), and that, except as otherwise described in the Prospectus, the
Company may disburse monies from the Trust Account only: (a) to the Public
Stockholders in the event they elect to redeem their Company shares in
connection with the consummation of the Company’s initial business combination
(as such term is used in the Prospectus) (the “Business Combination”) or in
connection with an extension of its deadline to consummate a Business
Combination, (b) to the Public Stockholders if the Company fails to consummate a
Business Combination within twenty-four (24) months after the closing of the
IPO, subject to extension by amendment to the Company’s organizational
documents, (c) with respect to any interest earned on the amounts held in the
Trust Account, as necessary to pay any taxes, or (d) to the Company after or
concurrently with the consummation of a Business Combination. For and in
consideration of the Company entering into this Subscription Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Subscriber hereby agrees on behalf of itself and its
affiliates that, notwithstanding anything to the contrary in this Subscription
Agreement, neither Subscriber nor any of its affiliates do now or shall at any
time hereafter have any right, title, interest or claim of any kind in or to any
monies in the Trust Account or distributions therefrom, or make any claim
against the Trust Account (including any distributions therefrom), regardless of
whether such claim arises as a result of, in connection with or relating in any
way to, this Subscription Agreement or any proposed or actual business
relationship between the Company or its representatives, on the one hand, and
Subscriber or its representatives, on the other hand, or any other matter, and
regardless of whether such claim arises based on contract, tort, equity or any
other theory of legal liability (collectively, the “Released Claims”); provided,
that the Released Claims shall not include claims made solely in Subscriber’s
(or one of its affiliate’s) capacity as a Public Stockholder prior to the
Closing. Subscriber on behalf of itself and its affiliates hereby irrevocably
waives any Released Claims that Subscriber or any of its affiliates may have
against the Trust Account (including any distributions therefrom) now or in the
future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company or its representatives and will not seek recourse
against the Trust Account (including any distributions therefrom) for any reason
whatsoever (including for an alleged breach of any agreement with the Company or
its affiliates). Subscriber agrees and acknowledges that such irrevocable waiver
is material to this Subscription Agreement and specifically relied upon by the
Company and its affiliates to induce the Company to enter into this Subscription
Agreement, and Subscriber further intends and understands such waiver to be
valid, binding and enforceable against Subscriber and each of its affiliates
under applicable law. To the extent Subscriber or any of its affiliates
commences any action or proceeding based upon, in connection with, relating to
or arising out of any matter relating to the Company or its representatives,
which proceeding seeks, in whole or in part, monetary relief against the Company
or its representatives, Subscriber hereby acknowledges and agrees that
Subscriber’s and its affiliates’ sole remedy shall be against funds held outside
of the Trust Account and that such claim shall not permit Subscriber or its
affiliates (or any person claiming on any of their behalves or in lieu of any of
them) to have any claim against the Trust Account (including any distributions
therefrom) or any amounts contained therein.

 

[Signature Page Follows]

 



19

 

 

IN WITNESS WHEREOF, each of the Company and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

  

  Healthcare MERGER CORP.         By:   Name:     Title:  

 

Accepted and agreed this _____ day of _____, 2020.

  

[Signature Page to Subscription Agreement]

 

 

 

 

SUBSCRIBER:           Signature of Subscriber:   Signature of Joint Subscriber,
if applicable:       By:                                           By:
                Name:     Name:   Title:     Title:         Date: ______________
___, 2020    

 

Name of Subscriber:   Name of Joint Subscriber, if applicable:      
_______________________________________________  
_______________________________________________ (Please print. Please indicate
name and
capacity of person signing above)   (Please Print. Please indicate name and
capacity of person signing above)      
______________________________________________     Name in which securities are
to be registered
(if different from the name of Subscriber listed directly above):          
Email Address:           If there are joint investors, please check one:    
☐ Joint Tenants with Rights of Survivorship     ☐ Tenants-in-Common    
☐ Community Property     Subscriber’s EIN: __________________________   Joint
Subscriber’s EIN: ________________ Business Address-Street:   Mailing
Address-Street (if different):      
_______________________________________________  
_______________________________________________      
_______________________________________________  
_______________________________________________ City, State, Zip:   City, State,
Zip: Attn:   Attn: Telephone No.: __________________________   Telephone No.:
_____________________ Facsimile No.: __________________________   Facsimile No.:
______________________       Shares issued in the Subscription:    
__________________________           Applicable Purchase Price:
$________________.    

 

You must pay the Applicable Purchase Price by wire transfer of U.S. dollars in
immediately available funds, to be held in escrow until the Closing, to the
account specified by the Company in the Funding Notice.

  

[Signature Page to Subscription Agreement]

 

 

 

 

SCHEDULE A
ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

A.QUALIFIED INSTITUTIONAL BUYER STATUS
(Please check the applicable subparagraphs):

 

1.☐ We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”) (a “QIB”)).

 

2.☐ We are subscribing for the Shares as a fiduciary or agent for one or more
investor accounts, and each owner of such account is a QIB.

  

*** OR ***

  

B.ACCREDITED INVESTOR STATUS (Please check all applicable subparagraphs):

 

1.☐ We are an “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act) or an entity in which all of the equity holders are accredited
investors within the meaning of Rule 501(a) under the Securities Act, and have
marked and initialed the appropriate box on the following page indicating the
provision under which we qualify as an “accredited investor.”

 

2.☐ We are not a natural person.

  

*** AND ***

  

C.AFFILIATE STATUS
(Please check the applicable box) SUBSCRIBER:

 

☐is:

  

☐is not:

  

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Company
or acting on behalf of an affiliate of the Company.



 

This page should be completed by Subscriber
and constitutes a part of the Subscription Agreement.

  



 

 

 

Rule 501(a) under the Securities Act, in relevant part, states that an
“accredited investor” shall mean any person who comes within any of the below
listed categories, or who the Company reasonably believes comes within any of
the below listed categories, at the time of the sale of the securities to that
person. Subscriber has indicated, by marking and initialing the appropriate box
below, the provision(s) below which apply to Subscriber and under which
Subscriber accordingly qualifies as an “accredited investor.”

  

Initials

  

_____☐ Any bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;

 

_____☐ Any broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended;

 

_____☐ Any insurance company as defined in Section 2(a)(13) of the Securities
Act;

 

_____☐ Any investment company registered under the Investment Company Act of
1940, as amended (the “Investment Company Act”) or a business development
company as defined in Section 2(a)(48) of the Investment Company Act;

 

_____☐ Any Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958, as amended;

 

_____☐ Any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;

 

_____☐ Any employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), if (i) the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of ERISA,
which is either a bank, a savings and loan association, an insurance company, or
a registered investment adviser, (ii) the employee benefit plan has total assets
in excess of $5,000,000 or, (iii) such plan is a self-directed plan, with
investment decisions made solely by persons that are “accredited investors”;

 

_____☐ Any private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended;

 

_____☐ Any (i) corporation, limited liability company or partnership, (ii)
Massachusetts or similar business trust, or (iii) organization described in
Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, not formed
for the specific purpose of acquiring the securities offered, and with total
assets in excess of $5,000,000;

 



 

 

 

Initials

 

_____☐ Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

 

_____☐ Any natural person whose individual net worth, or joint net worth with
that person’s spouse, exceeds $1,000,000. For purposes of calculating a natural
person’s net worth: (a) the person’s primary residence shall not be included as
an asset; (b) indebtedness that is secured by the person’s primary residence, up
to the estimated fair market value of the primary residence at the time of the
sale of securities, shall not be included as a liability (except that if the
amount of such indebtedness outstanding at the time of sale of securities
exceeds the amount outstanding 60 days before such time, other than as a result
of the acquisition of the primary residence, the amount of such excess shall be
included as a liability); and (c) indebtedness that is secured by the person’s
primary residence in excess of the estimated fair market value of the primary
residence at the time of the sale of securities shall be included as a
liability;

 

_____☐ Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 

_____☐ Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Section 230.506(b)(2)(ii) of
Regulation D under the Securities Act; or

 

_____☐ Any entity in which all of the equity owners are “accredited investors.”

 

 

 

 

